The plaintiff, Addie M. Howell,, brought action in the Lake Common Pleas to contest the will of Henry F. Smart, aged 80 years, which was made April 17, 1£020, and the codicil, which was added six days later. Smart died on Sept. 4, 1920, after a short illness, leaving an estate of not less than $30,000. Smart never married.* and hfcs cfrily b'eirs were some 16 first cousins apd some 10 first cousins once removed.
At the trial, the jury sustained the will and codicil, and the Court of Appeals affirmed the ease, holding that while they found some errors in the 1800 page record, yet the testimony would not warrant setting aside of the will, and that substantial justice' had been done.
Attorneys — Scott & Bissell, Cleveland, Gibling & Gibling, Painesville, for Howell; Alvord & Blakely, and Judge C. H. Nye, Painesville, for Hartwell et.
The question involved *fn, r*the 'cíase was largely one of fact as to the soundness of the testator’s mind, and a single question of law was presented. The plaintiff asked to have a reversal of the case claiming that it was warranted under 11364 GC. governing the reversal of judgment in proceeding in error in civil cases.
She also claimed that she was deprived of substantial right to a jury trial case, as the trial court excluded from the jury evidence which it is claimed would have impeached one witness, but the Court of Appeals held that the evidence excluded would not have justified a verdict setting aside the will or codicil.